 Case 1:19-cr-00101-LPS Document 89 Filed 05/04/21 Page 1 of 1 PageID #: 675




                                                     U.S. Department of Justice
                                                     United States Attorney
                                                     District of Delaware


                                                     The Hercules Building
                                                     1313 N. Market Street, Suite 400
                                                     P. O. Box 2046                         (302) 573-6277
                                                     Wilmington, Delaware 19899-2046    FAX (302) 573-6220



                                                  May 4, 2021

The Honorable Chief Judge Leonard P. Stark
J. Caleb Boggs Federal Building
844 N. King Street
Unit 26, Room 6124
Wilmington, DE 19801-3555

       RE:     United States v. Davis, 19-cr-00101-LPS

Dear Chief Judge Stark:

       We write to seek the Court’s clarification regarding the trial schedule in this matter. This
case is scheduled to go to trial with jury selection beginning on July 8, 2021. We were recently
informed, however, that another matter, United States v. Titus, is scheduled to begin a three-week
jury trial on July 6, 2021. See Exhibit A, Titus Scheduling Order ¶ 1. It is our understanding that
consistent with the Court’s 9-1-2020 Standing Order, the District is currently in Phase 2 of its Re-
Opening Guidelines and is thus conducting only one jury trial at a time. Exhibit B, Standing Order
¶ 5. The Government and Defendant’s counsel wish to apprise the Court of this potential issue
and respectfully request a teleconference with the Court during the week of May 16 to address any
scheduling conflicts.


                                                     Respectfully submitted,

                                                     DAVID C. WEISS
                                                     United States Attorney

                                                BY: /s/ Shamoor Anis
                                                    Shamoor Anis
                                                    Assistant United States Attorney
